 LOCAL 433,UNITED CARPENTERS293United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO, Local No. 433andLippertBrick Contracting,Inc. and Bricklayers,Masons,and Plasterers International Union of America,AFL-CIO,Mason Subordinate Union No. 2 ofBelleville,Illinois. Case 14-CD-428March 8, 1973DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS, KENNEDY, ANDPENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed on May 25, 1972, by Lippert BrickContracting, Inc., herein called Lippert, alleging thatUnited Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, Local No. 433, herein called theCarpenters, had violated Section 8(b)(4)(D) of theAct by engaging in a strike with an object of forcingor requiring the assignment of certain work toemployees represented by the Carpenters, rather thanto employees represented by Bricklayers, Masons,and Plasterers InternationalUnion of America,AFL-CIO,Mason Subordinate Union No. 2 ofBelleville, Illinois, herein called the Bricklayers. Ahearingwas held before Hearing Officer PhilipDexter on October 12, 1972. Lippert, Bauer BrothersConstruction Co., Inc., herein called Bauer, whosubcontracted the disputed work herein to Lippert,the Carpenters, and the Bricklayers appeared at thehearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, andto adduce evidence bearing on the issues. Thereafter,briefswere filed by Lippert and the Carpenters.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this proceeding,' theBoard makes the following findings:I.THE BUSINESS OF THE COMPANIESLippert,a brick and masonry contractor, is aDelaware corporation and maintains an office andA prior hearing involving the same parties was held in Case14-CC-771,before Administrative Law Judge Thomas SWilson, whoissued a Decision on September 28, 1972 The parties stipulated that thetranscript and exhibits in that case be incorporated and made a part of therecord which was developed in this proceeding.2The blocks or tile are made with holes or cavities running the length ofthe block or tile to reduce the overall weight of concrete floor slabsplace of business in Belleville, Illinois. During theyear 1971, Lippert purchased and received supplies,machinery, and building materials valued in excessof $50,000 which were shipped to it from pointsoutside the State ofIllinois.Bauer, a general contractor in the constructionbusiness, is an Illinois corporation and maintains anoffice and place of businessinBelleville,Illinois.During the year 1971, Bauer purchased and receivedsupplies and building materials valued in excess of$50,000 which were shipped to it from points outsidethe State of Illinois.We find that Lippert and Bauer are each engagedin a business affecting commerce within the meaningof Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionin this proceeding.II.THE LABOR ORGANIZATIONSWe find thatthe Carpenters and the Bricklayersare labor organizationswithin themeaning ofSection 2(5) of the Act.III.THE DISPUTEA.Background and FactsIn February 1972, Bauer began workas the generalcontractor on a project to add five additional floorsto the St. Elizabeth Hospital inBelleville,Illinois;and, in March, subcontracted to Lippert all themasonry work, including the laying of filler tilewhich is used in the construction of concrete floors.The specifications for the job provided that the fillertilebe made of either lightweight concrete blocks,herein referred to as haydite blocks, or clay tile,herein referred to as red tile, and Lippert decidedupon haydite blocks.2 It assigned the laying of theseblocks to its employees who are members of theBricklayers, thereby giving rise to the dispute herein.3In April 1972, Al Kraft, business representative oftheCarpenters,which has a collective-bargainingcontract with Bauer, asked Norbert Wolf, Bauer'ssuperintendent, if Lippert intended to hire carpentersto do the disputed work. Wolf replied that Bauer hadno control over who was going to do the workbecause it had been subcontracted to Lippert andsuggested that Kraft see Lippert to find out if Lippertintended to hire carpenters. Subsequently, Kraftcomplained to Carl Weiss,Bauer'sproject manager,3The parties are in dispute herein concerning the laying of the hayditeblocks on top of temporary plywood decks,upon which, after the insertionof steel reinforcing rods and electrical conduit between the rows of hayditeblocks, concrete is poured After the concrete hardens, the deck is removedto create a floor/ceiling unit.Only the laying of the haydite blocks is indispute between the Carpenters and the Bricklayers202 NLRB No. 46 294DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the disputed work was carpenters' work andshould not have been subcontracted because thefillertilemethod of floor construction was asubstitute for the woodenormetalpans used inconstruction and which are traditionally installed bycarpenters.4 To resolve this problem,a meeting washeld on May 12, 1972, at the office of Wayne Barber,executive secretary of SouthernIllinoisBuildersAssociation,ofwhichBauer is amember forbargaining purposes with the Carpenters. Represent-atives ofBauer,Lippert, the Carpenters, and theBricklayers,who represent Lippert's employees,attended thismeeting,but no solution was reached asthe Carpenters and the Bricklayers each insisted thatitsmembers were entitled, to do the work. RayLippert,president of Lippert, who attended thismeeting,testifiedat the hearing in the instantproceeding that Kraft said to him: "You would dome a big favor if you would give this work to theCarpenters." 5When Lippert declared that he intend-ed to use bricklayers for the work, CarpenterRepresentativeMeile responded, "We'll see aboutthat."On May 24, 1972, after the temporary plywooddeck for the initial floor of the addition to thehospital had been completed by carpenters employedby an unnamed subcontractor of Bauer, Lippert'sbricklayers began to lay the haydite blocks.6Bauer'scarpenters had partially laid out the deck for thepositioning of the blocks, by nailing metal bands tothe deck to indicate where the blocks are to be placedby the bricklayers, after which the carpenters tightenand clamp the bands around the rows of blocks tohold them in place during the concrete pour. Whilethe bricklayers and carpenters were working on thedeck, Elmer Hassenbrock, the Carpenters job stew-ard,toldWolf,Bauer'ssuperintendent, that thecarpenters would not work on the same deck with thebricklayers because the bricklayers were doing workthat belonged to the carpenters. Wolf immediatelyinformedKen Lippert, who was supervising thelaying of the blocks, that there was trouble and thathe should talk to Hassenbrock.When Lippertinquired as to the trouble, Hassenbrock answeredthatKraft, the Carpenters business representative,had told him that the carpenters were not allowed towork with the bricklayers because the laying ofhaydite blocks was carpenters' work. Upon receiving4The pan method of floor construction involves the use of a wooden ormetal form that is set on a plywood deck to create a void or open space inthe concrete floor After the concrete is poured and hardened,the pans areremoved The haydite block or red clay construction also creates a similarvoid,but the material remains as part of the floor and is visible as part ofthe ceiling below the floor.5The Administrative Law Judge in Case l4-CC-771made certainfindings in this connection with respect to the May 12 meeting, but thisrecord contains the additional testimony of Ray Lippert which,even ifassurances from Hassenbrock that the carpenterswere refusing to do any of the layout or bandingwork, Ken Lippert said, "well, that is fine . . . wewill do it all." Soon thereafter, Wolf asked Hassen-brock if the carpenters would work on other areas ofthe project and the latter agreed they would. Atnoon, however, Hassenbrock went to Bauer's projectoffice and told Wolf that the carpenters would notwork on the deck with the bricklayers. Ken Lippertcame into the office and was told by Wolf that thecarpenters were going to walk off the job. Lippertasked Hassenbrock what was going on and Hassen-brock replied that he "felt that this haydite block washiswork and the other carpenters kind of said theyagreed with that and that they were going to go offthe job until we gave it to them." The requestedassignmentwas not made and nine of Bauer'scarpenters walked off the job.During the strike, Lippert's bricklayers continuedon the job and also performed the layout andbanding work until June 1, 1972, when the carpentersreturned to work. Lippert had filed unfair laborpractice charges on May 25, 1972, the day followingthe work stoppage, alleging that the Carpenters hadviolated Section 8(b)(4)(B) and (D) of the Act.B.TheWork in DisputeAs indicated above, the disputed work involved isthe laying of haydite blocks on plywood decks usedin the construction of floors at the St. ElizabethHospital in Belleville, Illinois.C.Contentions of the PartiesThe Carpenters moved to quash the notice ofhearing on the ground that the record contains noevidence of any conduct on its part disclosing anobjective proscribed by Section 8(b)(4)(D) of the Act.Lippert contends that there is ample evidence thattheCarpenters unlawfully attempted to force it toreassign the disputed work to employees who aremembers of the Carpenters. Lippert and the Brick-layers contend that bricklayers are entitled to thedisputed work as they have traditionally performedsimilar work and are parties to a bargaining contractcovering this work.disputed,isavailable for consideration in determining whether there isprobable cause to believe that the Carpenters violated Section8(b)(4)(D) ofthe Act6The blocksare deliveredto Lippertat the jobsite in large bundles andLippert employsa crane operator to move them onto the deck and hodcarriers to make smaller bundles and move the blocks to the bricklayersBricklayers also operate a special electrical masonry saw to cut some of theblocks, when required LOCAL 433,UNITED CARPENTERS295D.Applicability of theStatuteBefore the Board may proceed with the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated. Weso find, and accordingly deny the Carpentersmotions to quash, for the reasons given below.The Carpenters contends that its entire course ofconduct herein, including the strike, was merely toprotest Bauer's violation of their collective-bargain-ing contract which covers a unit of all carpentersemployed byBauer.7It claimsthat the disputed workinvolvedwas unit work that the Carpenters wasseeking to preserve for its members and that Bauerbreached the contract by subcontracting such workto Lippert. It also asserts that it made no demand ofLippert toreassignthe disputed work to members ofthe Carpenters.Initially,we note that even if we assumearguendothat the laying of haydite blocks is unit work coveredby the Carpenters contract, article VIII, section 4 ofthe contract sanctionsBauer's retention of Lippertfor the performance of such work. Indeed, otherwork on the project such as the construction ofplywood decks has been subcontracted by Bauerwithout protest by the Carpenters when carpenterswere employed for the performance of such work bythe subcontractors. Significantly, when Bauer sub-contracted the work in dispute, Kraft's concernexpressed to Wolf was whether Lippert intended tohirecarpenters for the work. Subsequently, theCarpenters struck Bauer, but not before requestingthe work from Lippert and threatening a strike unlessitwas assigned to carpenters.Thus, there is record evidence which demonstratesto us that the Carpenters' real dispute herein waswith Lippert because it refusedto assignthe work inissue to carpenters, rather than with Bauer because itsubcontracted the work in the first instance, and thata purpose of the Carpenters strike, though directedagainst Bauer, was to exert pressure on Bauer tocompel Lippert to hire carpenters instead of bricklay-ers.We therefore find that there is probable cause tobelievethattheCarpentersviolatedSection8(b)(4)(D) of the Act and that the dispute is properlybefore the Board for determination under Section10(k) of the Act.8E.Merits of the DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to various relevantfactors.1.Certification and collective-bargainingagreementsNeither the Bricklayers nor the Carpenters hasbeen certified by the Board as the collective-bargain-ing representative of any employees involved in thisdispute. The Bricklayers has a contract with Lippertthat covers employees who are engaged in masonrywork. The Carpenters has no contract with Lippert.2.Skills, economy, and efficiency ofoperationThe bricklayers possess the necessary skill toperform the laying of haydite blocks. The workinvolvesamasonry product which is virtuallyindistinguishable from red tile that isalso used infloor construction, and which was installed bybricklayers when the St. ElizabethHospital was firstconstructed. It does not appear that carpenters haveany skill superior to that of bricklayers in the layingof haydite blocks.The work of laying the blocks on the plywood deckisnot a continuous operation, but is required at anytime during the workday, depending on the comple-rThe contractcontains the following pertinent clausesARTICLE IRECOGNITION AND SCOPESection I Bargaining unit The bargaining unit shall be comprised ofallemployees engaged in the work described in Section 3 of thisArticleThe territory covered bythis agreement is as described inSection 4of this ArticleSection 3.Occupational scope This agreement covers all work of allbranches of the trade(as set forth in the Constitution)of the UnitedBrotherhood of Carpenters and Joiners of America,as the same hasbeen interpreted from time to timeThe tradeautonomy of the UnitedBrotherhood of Carpenters and Joiners of America includes,but is notlimited to, themilling,fashioning,joining, assembling,erecting,fastening or dismantling of all materials of wood, plastic,metal,fiber,cork and composition,and all substituting materials.Section 6 Performance of work by employees in bargaining unit Theemployees in the bargaining unit and only such employees shallperform all of the work covered by this AgreementARTICLE VIIIPROTECTION OF PREVAILING WAGES ANDCONDITIONS AND OF UNIT WORKSection 4 Subcontracting-Unit Work.The territorial and occupation-al jurisdiction of the Union,as stated in this Agreement,shall berecognizedto the end that the Employershall not subcontract orcontract out such worknor utilize on the job site the services of anyother person,company, or concernto perform such work that does notobserve thesame wages,fringe benefits,hours,and conditions ofemployment as enjoyed by the employeescoveredby thisAgreement8The Carpentersmotions to quash are therefore denied Its communica-tion to the Regional Director following issuance of the notice of hearingadvising that it "asks nothing ofLippertand does not seek to haveLippertassign theworkidentified in the Notice of Hearing"does not warrant adifferentresult.Thisis the identical position maintainedby the Carpentersthroughout the hearing in support of its contention that its sole disputeherein iswithBauer over work preservation under the contract, acontentionwhich wehave rejected.The recordthus does not provideassurance against furtherworkdisruption by theCarpentersSeeUnitedMineWorkers ofAmerica,District50 (Turman ConstructionCompany),136NLRB 1068, 1071. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion by other craftsmen of certain preliminary work,and must be expeditiously completed in order topermit other craftsmen to do their work, before theconcrete is poured. As Lippert has bricklayers doingother work on the project, such as building walls, heisable to shift bricklayers from other areas to thelaying of haydite blocks with little loss of workingtime. In the event Lippert was required to usecarpenters, he would have to obtain them at oddhours of the workday for about 2 or 3 days' work.Lippert also employs hod carriers who specialize inservicing bricklayers, whereas carpenters are servicedby laborers, who are not as experienced as hodcarriers.3.Area practiceThe laying of haydite block for the St. ElizabethHospital project is the first time that Lippert has usedsuchmaterialas filler tilein the construction ofconcretefloors. Neither members of the Carpentersnor the Bricklayers have previously handled suchblocks within their respective jurisdictionalareas forthis type of construction. With the exception of onejob in Springfield, Illinois, outside the Carpentersjurisdiction,where carpenters installedhayditeblocksas filler tile, the overwhelming practice in thearea and in the construction industry nationwide isformasonry products to be handled by bricklayers.As previously noted, in the original construction ofthe St. Elizabeth Hospital bricklayers used red clay, amasonry product like haydite block, for the floorconstruction. The laying of haydite blocks for wallconstruction has also recently been used by bricklay-ersona job in Litchfield,Illinois,beyond theterritorial area of the Unions involved herein.9ConclusionUpon the entire record in this proceeding and afterfullconsideration of all the relevant factors, weconclude that the employees of Lippert who arerepresentedby theBricklayers are entitled to thework in question and we shall determine the disputein their favor.Inmaking this determination, weaward the work to the employees of Lippert who arerepresentedby theBricklayers,but not to that Unionor its members. Our present determination is limitedto the dispute which gave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(c) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following Determination of Dis-pute:1.Employees employed by Lippert Brick Con-tracting, Inc.,who are currently represented byBricklayers,Masons, and Plasterers InternationalUnion of America, AFL-CIO, Mason SubordinateUnion No. 2 of Belleville,Illinois,are entitled to thelaying of haydite blocks on plywood decks used intheconstructionofconcrete floors at the St.ElizabethHospital building project inBelleville,Illinois.2.United Brotherhood of Carpenters and Joinersof America, AFL-CIO, Local No. 433, is not entitledby means proscribed by Section 8(b)(4)(D) of the Actto force or require Lippert Brick Contracting, Inc., toassign the above work to carpenters represented byit.3.Within 10 days from the date of this Decisionand Determination of Dispute, United BrotherhoodofCarpenters and Joiners of America, AFL-CIO,Local No. 433, shall notify the Regional Director forRegion 14, in writing, whether or not it will refrainfrom forcing or requiring Lippert Brick Contracting,Inc., by means proscribed by Section 8(b)(4)(D) oftheAct, to assign the disputed work to carpentersrepresented by it rather than to bricklayers represent-ed by the Bricklayers.9The record shows that mortar is used in the laying of bucks or hayditeblocks in wall construction,but that very little mortar is used in layinghaydite blocks for floor construction.